Citation Nr: 1616081	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  14-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of the cervical spine.



REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, R.A.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to February 1979.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for osteoarthritis of the cervical and lumbar spine.

In January 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

In this instance, the Veteran contends that her claimed lumbar spine and cervical spine disabilities are related to her service.  

The Veteran underwent a VA examination in December 2011.  The examiner noted that the Veteran received disability compensation from the Social Security Administration (SSA) due to her neck and back disabilities. 

Notably, the record contains a May 2011 correspondence from the SSA which addresses the SSA disability benefits.  Although the letter did not identify the disabilities that SSA considered in making its determination, the Board notes that this letter was submitted by the Veteran in response to a notice letter inviting her to identify or submit evidence relevant to the issues on appeal.  The Board finds that since SSA records relevant to the issues on appeal may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




